Filed 10/2/20 P. v. Jeffries CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

 THE PEOPLE,                                                            B305396

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. A356228)
           v.

 ALLEN LYNN JEFFRIES,

           Defendant and Appellant.


THE COURT:
       Allen Lynn Jeffries appeals the order of the superior court
denying his petition for writ of habeas corpus challenging his
1980 second degree murder conviction. (Pen. Code,1 § 187, subd.
(a).) We appointed counsel to represent Jeffries on appeal, and
after examination of the record, counsel filed an opening brief
raising no issues and asking this court to follow the procedures
set forth in People v. Serrano (2012) 211 Cal. App. 4th 496.
Jeffries filed his own supplemental brief, in propria persona.



         1   Undesignated statutory references are to the Penal Code.
                           BACKGROUND
       On August 13, 1980, Jeffries pleaded guilty to one count of
second degree murder. The court imposed a state prison sentence
of 15 years to life on the charge.
       On December 24, 2019, Jeffries filed a petition for writ of
habeas corpus in the superior court seeking to vacate his
conviction under Assembly Bill No. 1618 (AB 1618), which
enacted section 1016.8, providing that ameliorative changes in
sentencing laws apply to defendants who plead guilty. The
superior court summarily denied the petition.
                            DISCUSSION
       Jeffries purports to appeal the order denying his habeas
petition, but in a noncapital case, no appeal lies from the denial
of a petition for writ of habeas corpus. (Robinson v. Lewis (2020)
9 Cal. 5th 883, 895 [“in noncapital cases, if the superior court
denies a petition for a writ of habeas corpus, the petitioner has no
statutory right to appeal. Instead, the petitioner must file a new,
original petition, generally in the Court of Appeal”]; Briggs v.
Brown (2017) 3 Cal. 5th 808, 836 [“A petitioner currently has no
right to appeal from a superior court denial of habeas corpus
relief. Instead, review is obtained by filing a new habeas corpus
petition in a higher court”]; In re Clark (1993) 5 Cal. 4th 750, 767,
fn. 7 [“Because no appeal lies from the denial of a petition for writ
of habeas corpus, a prisoner whose petition has been denied by
the superior court can obtain review of his claims only by the
filing of a new petition in the Court of Appeal”].)
       In his supplemental brief, Jeffries challenges matters
arising prior to the entry of his plea. He contends “there was
never a probable cause determination hearing within 48 hours,”
nor was an arraignment held. In support of both assertions,




                                 2
Jeffries claims there are no transcripts to verify these
proceedings ever occurred. These issues are not cognizable in
this appeal.
       Because Jeffries has no right to appeal the denial of his
petition for writ of habeas corpus, the appeal must be dismissed.
                        DISPOSITION
      The appeal is dismissed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




LUI, P.J.         CHAVEZ, J.              HOFFSTADT, J.




                                3